Citation Nr: 0119830	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear as secondary to service connected hearing loss in 
the right ear.

2.  Entitlement to an increased evaluation for hearing loss 
in the right ear, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother-in-law



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In June 2000, the veteran appeared and testified at a 
personal hearing by videoconference before the undersigned 
acting Member of the Board.  In December 2000, the Board 
remanded the case to the RO for further development of the 
evidence.  The case was returned to the Board in June 2001. 


FINDINGS OF FACT

1.  The veteran does not have hearing loss disability in the 
left ear, under VA standards.

2.  The veteran has Level XI auditory acuity in his service-
connected right ear and is not totally deaf in his 
nonservice-connected left ear in which he has Level I 
auditory acuity.



CONCLUSIONS OF LAW

1. Claimed hearing loss in the left ear is not proximately 
due to and has not been  aggravated by service-connected 
hearing loss in the right ear.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.310, 3.385 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for hearing loss in the right ear have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 
Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claimed Hearing Loss Disability in Left Ear

The veteran is seeking entitlement to service connection for 
hearing loss in the left ear.  He has contended that he has 
hearing loss in the left ear and that such hearing loss was 
caused by his service connected hearing loss in the right ear 
by a process of "strain".  He has not submitted an opinion 
by a physician or audiologist in support of his claim that 
right ear hearing loss strains his left ear and results in 
left ear hearing loss.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder. 
38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 7 Vet. App. 
439 (1995). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. 3.385.  (It 
should be noted that prior to 1967, audiometric results were 
reported in ASA standards; in 1967 and after, results have 
been reported according to ISO standards, which are currently 
in use.  That measurement change has been considered with 
respect to the veteran's claim.)  That does not mean, 
however, that the evidence must demonstrate such findings 
during a veteran's active service.  Rather, it means that the 
evidence must currently show hearing loss disability under VA 
standards.  If current hearing loss disability under VA 
standards is present, it must then be determined whether 
there is a basis, shown by the medical and audiological 
evidence, to link current hearing loss disability to events 
in service or to service-connected disability, as opposed to 
intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155 
(1993). 

The possibility that the veteran might have hearing loss 
disability in the left ear, under the standards of 38 C.F.R. 
§ 3.385 was raised by VA audiological testing in August 1984, 
December 1987, and January 1988.  Reports of those tests 
showed a speech discrimination score below 94 percent.  
Puretone thresholds reported at the time of VA audiological 
testing in March 1947 and private audiological testing in 
June 1998 also suggested the possibility of hearing loss 
disability in the left ear.  However, the preponderance of 
the evidence, including the results of VA examinations in 
March 1998 and August 2000, shows that the veteran's hearing 
status does not meet the requirements for hearing loss 
disability in the left ear, as set forth in 38 C.F.R. 
§ 3.385.  Moreover, there is no competent evidence that 
claimed hearing loss disability in the left ear is 
proximately due to or has been chronically worsened by 
service-connected hearing loss disability in the right ear.  
The only evidence to that effect consists of statements and 
testimony by the veteran.  The veteran has testified that his 
service-connected right ear hearing loss has caused him to 
strain to hear with his left ear and ultimately led to 
hearing loss disability in the left ear.  He further 
testified that such an opinion had been voiced, but not 
reduced to writing, by a private examiner/health care 
provider.  The Board notes that, while the veteran is 
qualified to report symptoms which are capable of lay 
observation, he is not qualified to render an opinion on 
questions of medical diagnosis or medical causation, which 
require medical training and expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Consequently, the 
veteran's testimony, unsupported by a written opinion by a 
physician or audiologist, does not provide a basis for a 
grant of service connection for left ear hearing loss as 
secondary to right ear hearing loss.  Entitlement to 
secondary service connection for hearing loss in the left ear 
is not established.  38 C.F.R. § 3.310(a); Allen.  


II.  Evaluation of Hearing Loss in Right Ear

The veteran also seeks a rating in excess of 10 percent for 
his service-connected right ear hearing loss.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  In accordance with 38 C.F.R. 
§§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed all evidence of record 
pertaining to the history of service-connected hearing loss 
in the right ear.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration, see 38 C.F.R. § 
4.2, the regulations do not give past medical findings 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the results 
of approved audiological testing.  Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  Prior to revision of the rating 
schedule, the severity of hearing loss disability was to be 
determined by an examination for hearing impairment conducted 
by an audiologist and which included a controlled speech 
discrimination test (Maryland CNC) and the average of 
puretone audiometric test results in the conversational voice 
range (1000, 2000, 3000, and 4000 hertz).  The results of 
that examination were then compared with the criteria set 
forth in 38 C.F.R. § 4.85, Diagnostic Codes 6100 to 6110.  
There were eleven levels of auditory acuity, from Level I for 
mild hearing loss through Level XI for profound deafness.  A 
level of auditory acuity was determined for each ear, and 
then those levels were combined to give an overall level of 
hearing impairment.  However, if a claimant had service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear, the hearing in the ear having 
nonservice-connected loss was to be considered normal (Level 
I hearing acuity) for purposes of computing the service- 
connected disability rating, unless the claimant was totally 
deaf in both ears.  VAOPGCPREC 32-97 (published in VA Summary 
of Precedent Opinions of the General Counsel, 62 Fed. Reg. 
63603, 63605 (1997)); see also, Boyer v. West, 11 Vet. App. 
477 (1998).  

The rating criteria for evaluation of diseases of the ear and 
other sense organs were revised, effective June 10, 1999.  VA 
Schedule for Rating Disabilities; Diseases of the Ear and 
Other Sense Organs, 64 Fed. Reg. 25,202-25,210 (May 11, 1999) 
(codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (2000)).  
Generally, when a relevant regulation changes during the 
pendency of an appeal, the version more favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  In this case, however, the regulatory changes did 
not represent liberalizations.  Rather, they reflected the 
fact that medical science had advanced and that commonly used 
medical terms had changed.  Thus, the effect of the 
amendments was to update the portion of the rating schedule 
pertaining to hearing loss to ensure that it used current 
medical terminology and unambiguous criteria and reflected 
medical advances which had occurred since the last revision.  
Among other things, the changes codified the manner in which 
VA rated hearing disability in only one ear.  The current 
criteria are essentially no different than the criteria in 
use prior to the changes.  38 C.F.R. § 4.85(f).  Accordingly, 
there is no prejudice to the veteran for the Board to proceed 
to consider the issue on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993). 

In this case, audiological testing has shown that the veteran 
is deaf in his service-connected right ear, with no speech 
discrimination and puretone thresholds of 105 decibels at all 
of the applicable frequencies.  As noted above, however, he 
is not totally deaf in his nonservice-connected left ear.  
Such findings translate to Level XI hearing acuity in his 
right ear and Level I hearing acuity in his left ear.  Under 
38 C.F.R. § 4.85, the currently assigned 10 percent 
disability rating for right ear hearing loss is the maximum 
schedular evaluation which is available, when total deafness 
in the other ear has not been demonstrated on audiological 
testing.  

Under these circumstances, the Board will consider the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
hearing loss disability in his right ear.  However, the 
evidence does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Rather, the record shows that the manifestations of 
his right ear hearing loss disability are essentially those 
contemplated by the regular schedular standards.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual effects in civilian occupations. 38 C.F.R. 
§ 4.1.  Absent evidence that the veteran's hearing loss in 
the right ear is exceptional or unusual, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995). 


III.  Additional Considerations

As noted in the Board's remand of December 2000, during the 
pendency of this appeal, there was a significant change in 
the law.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) became law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  That law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  That law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  That change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA has met its duty under the VCAA to 
assist the veteran in the development of his claims.  By 
virtue of information sent to the veteran, including the 
Board remand, the Statement of the Case, and Supplemental 
Statements of the Case, the veteran and his representative 
were notified of the evidence necessary to substantiate the 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the veteran, in fact, it 
appears that all evidence identified by the veteran relative 
to these claims has been obtained and associated with the 
claims folder.  Such evidence included numerous reports of 
audiologic testing performed since his separation from 
service by private health care providers, as well as by VA.  
Multiple VA examinations were conducted, and copies of the 
reports of such examinations were associated with the claims 
file.  Finally, during the course of the appeal, the veteran 
was afforded a hearing at the RO and a videoconference 
hearing before the undersigned acting Member of the Board.  
The veteran has not identified any outstanding evidence which 
might be pertinent to the current appeal. The Board finds 
that VA has met its duty to assist the veteran and that there 
is no need for further development of the evidence at this 
time.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 



ORDER

Service connection for hearing loss in the left ear as 
secondary to service-connected hearing loss in the right ear, 
is denied.

An evaluation in excess of 10 percent for hearing loss in the 
right ear is denied.



		
	James A. Frost
	Acting Member, Board of Veterans' Appeals



 

